Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Reasons for Allowance
2.
                                                     Cancelled Claims

 Claims 10, 15 and 16 have been cancelled. 

3.
                                                       Allowed Claims
      Claims 1-9, 11, 12 and 21-23 are allowed for the reason the prior art does not teach or suggest in claimed  combination, “…acquiring a plurality of interrupt time points through the processor, wherein an interrupt time point is a time point at which the first camera sends an interrupt signal to the processor….acquiring a reception time point through the processor, wherein the reception time point is a time point at which the processor receives the first image sent from the microprocessor… determining the first time point based on the reception time point and the plurality of interrupt time points.. and determining the predicted information of the first time point, and updating the predicted information of the first time point based on the first information of the first time point.”.



     Claim 20 is allowed for the reason the prior art does not teach or suggest in claimed combination, “… performing coordinate transformation of the second information of the second time point, based on the first physical relation and the second physical relation, to determine intermediate information, wherein the intermediate information is the position and pose of the terminal device relative to the marker…” 


  Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664